



Exhibit 10.1.1




FIRST AMENDMENT


THIS FIRST AMENDMENT dated as of February 4, 2019 (this “Amendment”) is entered
into among SP Plus Corporation (the “Borrower”), the Guarantors and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, have entered into that
certain Credit Agreement dated as of November 30, 2018 (as amended, modified,
extended, restated or supplemented from time to time on or prior to the date
hereof, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Administrative Agent amend the
Credit Agreement pursuant to clause (b)(i) of the third paragraph of Section
11.01 of the Credit Agreement to clarify that Swap Contracts are both permitted
Indebtedness and permitted Investments under the Credit Agreement and the
Administrative Agent has agreed to such amendments as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Amendments.


1.1    Section 7.02(e) of the Credit Agreement is amended to read as follows:


(e)    obligations (contingent or otherwise) existing or arising under any Swap
Contract entered into in the ordinary course of business for bona fide hedging
purposes and not for speculation;


1.2    Section 7.03(l) of the Credit Agreement is amended to read as follows:


(l)    Investments in Swap Contracts to the extent permitted by Section 7.02(e);


2.    Conditions Precedent. This Amendment shall be effective upon receipt by
the Administrative Agent of counterparts of this Amendment duly executed by the
Borrower, the Guarantors and Bank of America, N.A., as Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement and the other Loan Documents and the obligations of
the Loan Parties thereunder, are hereby ratified and confirmed and shall remain
in full force and effect according to their terms. This Amendment shall
constitute a Loan Document.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.







--------------------------------------------------------------------------------





        
        
(c)    The Loan Parties hereby represent and warrant on the date hereof as
follows:


(i)    The Loan Parties have taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment.


(ii)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes each such Loan Party’s legal, valid and binding obligations,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium or other laws affecting the
enforceability of creditors’ rights generally and subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).


(iii)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower or any Guarantor of this Amendment, other than, in each case,
(A) those approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, and (B) those approvals, consents,
exemptions, authorizations, actions, notices and filings the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.


(d)    The Loan Parties represent and warrant to the Lenders that, on the date
hereof after giving effect to this Amendment, (i) the representations and
warranties of each Loan Party set forth in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent any such representation and warranty is qualified by Material Adverse
Effect or other materiality, in which case, it is true and correct in all
respects) with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case, such representations and
warranties was true and correct in all material respects (except to the extent
any such representation and warranty is qualified by Material Adverse Effect or
other materiality, in which case, it was true and correct in all respects) as of
such earlier date) and (ii) no Event of Default exists, or would immediately
result from this Amendment.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or electronic mail shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.
        
(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS.
    
[remainder of page intentionally left blank]






2



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this First Amendment to
be duly executed and delivered as of the date first above written.


BORROWER:                SP PLUS CORPORATION,
a Delaware corporation


By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief Financial Officer


GUARANTORS:            ATLANTA PROVISIONS, LLC,
a Florida limited liability company
AUSTIN BERGSTROM TRANSFER, LLC,
a Florida limited liability company
BAGGAGE AIRLINE GUEST SERVICES, INC.,
a Florida corporation
BAGS FOR CRUISES, LLC,
a Florida limited liability company
BAGS OF FLORIDA, LLC,
a Florida limited liability company
BAGS OF GEORGIA, LLC,
a Florida limited liability company
BAGS OF NEVADA, LLC,
a Nevada limited liability company
BAGS PARKING SERVICES LLC,
a Florida limited liability company
BALTIMORE DISTRIBUTION, LLC,
a Florida limited liability company
CCM INVESTMENTS GROUP, LLC,
a Delaware limited liability company
CENTRAL PARKING CORPORATION,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF CONNECTICUT, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF GEORGIA, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF MARYLAND, INC.,
a Tennessee corporation




By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President,
Chief Financial Officer and Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
FIRST AMENDMENT



--------------------------------------------------------------------------------






CENTRAL PARKING SYSTEM OF NEW YORK, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF PUERTO RICO, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM OF WASHINGTON, INC.,
a Tennessee corporation
CENTRAL PARKING SYSTEM REALTY OF NEW YORK, INC., a Tennessee corporation
CENTRAL PARKING SYSTEM, INC.,
a Tennessee corporation
CERTIFIED AUTO RETRIEVAL SERVICE, INC.,
a Florida corporation
CITY NIGHTS VALET, INC.,
a Florida corporation
CITY SIDE SERVICES, LLC,
a Delaware limited liability company
COLORADO SPRINGS SERVICES, LLC,
a Florida limited liability company
CPC PROPCO, LLC,
a Delaware limited liability company
DALLAS LOVE SUPPLIES, LLC,
a Florida limited liability company
DC PROVISIONS, LLC,
a Florida limited liability company
DENVER SERVICES, LLC,
a Florida limited liability company
DULLES SERVICES, LLC,
a Florida limited liability company
EUGENE PROVISIONS, LLC,
a Florida limited liability company
HOME SERV DELIVERY, LLC,
a Florida limited liability company
HOSPITALITY CCGS HOLDINGS, LLC,
a Delaware limited liability company
By:    /s/ Vance C. Johnston            
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief             Financial Officer and
Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
FIRST AMENDMENT



--------------------------------------------------------------------------------






JAMAICA LOGISTICS, LLC,
a Florida limited liability company
KCPC HOLDINGS, INC.,
a Delaware corporation
KINNEY SYSTEM, INC.,
a Delaware corporation
LUGGAGE LOGISTICS & PROCUREMENT, LLC, a Florida limited liability company
LUGGAGE SERVICES AND LOGISTICS, LLC,
a Delaware limited liability company
MAPLE LEAF LOGISTICS, LLC,
a Florida limited liability company
MERRITT LEASING, LLC,
a Florida limited liability company
MERRITT TRUCKING LLC,
a Delaware limited liability company
MIAMI DADE CONVEYANCE, LLC,
a Florida limited liability company
MINNEAPOLIS TRANSFER, LLC,
a Florida limited liability company
NETBAGS.COM, LLC,
a Pennsylvania limited liability company
NEWARK DISTRIBUTIONS, LLC,
a Florida limited liability company
ORLANDO DTTS, LLC,
a Florida limited liability company
PACIFIC BAGS, LLC,
a Florida limited liability company
PORTLAND PROVISIONS, LLC,
a Florida limited liability company
QUEENS CONVEYANCE, LLC,
a Florida limited liability company
REMOTE CHECK-IN, LLC,
a Delaware limited liability company
RSF SECURE, LLC,
a Delaware limited liability company
By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief             Financial Officer and
Treasurer
[Signature Pages Continue]


SP PLUS CORPORATION
FIRST AMENDMENT



--------------------------------------------------------------------------------






RSF STAFF, LLC,
a Delaware limited liability company
RYNN’S LUGGAGE OF TEXAS, INC.,
a Texas corporation
RYNN'S LUGGAGE CORPORATION,
a Pennsylvania corporation
SALT LAKE CITY TRANSFER, LLC,
a Florida limited liability company
SORT, LLC,
a Florida limited liability company
STANDARD AUTO PARK, INC.,
an Illinois corporation
STANDARD PARKING CORPORATION IL,
a Delaware corporation
TAMPA CONVEYANCE, LLC,
a Florida limited liability company
TROS DTTS, LLC,
a Florida limited liability company
TRUK, LLC,
a Delaware limited liability company,
TUCSON PROVISIONS, LLC
a Florida limited liability company,
TUGS, LLC
a Florida limited liability company,
USA PARKING SYSTEM, INC.,
a Tennessee corporation
VOYAGER MERCHANDISING, LLC,
a Delaware limited liability company
ZWB HOLDINGS, INC.,
a Florida corporation
By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief             Financial Officer and
Treasurer
APCOA LASALLE PARKING COMPANY, LLC,
a Louisiana limited liability company
By:    SP Plus Corporation
Its:    Manager and Member
By:    /s/ Vance C. Johnston                
Name:    Vance C. Johnston
Title:    Executive Vice President, Chief             Financial Officer and
Treasurer


SP PLUS CORPORATION
FIRST AMENDMENT



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Kyle D. Harding                
Name: Kyle D. Harding
Title: AVP






SP PLUS CORPORATION
FIRST AMENDMENT

